Case 1:20-cv-24493-KMW Document 5 Entered on FLSD Docket 11/05/2020 Page 1 of 10




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

  DOUG LONGHINI, Individually,

                  Plaintiff,

  vs.                                                      Case No. 1:20-cv-24493

  GOOD FRIENDS OF VENEZUELA, INC., a
  Florida Corporation,

              Defendant.
  ______________________________________/

                                  FIRST AMENDED COMPLAINT
                                     (Injunctive Relief Demanded)

          Plaintiff, DOUG LONGHINI, Individually, and on behalf of all other mobility-impaired

  individuals similarly-situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

  GOOD FRIENDS OF VENEZUELA, INC., a Florida Corporation, (sometimes referred to as

  “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to

  the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

          1.      Plaintiff, Doug Longhini, is an individual residing in 5205 SW 141 Ave., Miami,

  Florida, 33175, in the County of Miami-Dade.

          2.      The Defendant’s property, Original Big Tomato Plaza, is located at 1 Westward

  Dr., Miami Springs, FL 33166, and is in the County of Miami-Dade.

          3.      Venue is properly located in the Southern District of Florida because venue lies in

  the judicial district of the property situs. The Defendant’s property is located in, and does

  business within, this judicial district.

          4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

  original jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Case 1:20-cv-24493-KMW Document 5 Entered on FLSD Docket 11/05/2020 Page 2 of 10




  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See, also, 28 U.S.C. § 2201 and §

  2202.

          5.     Plaintiff Doug Longhini is a Florida resident, is sui juris, and qualifies as an

  individual with disabilities as defined by the ADA. Doug Longhini has Cerebral Palsy and

  requires the use of a wheelchair to ambulate. Mr. Longhini has very limited use of his hands and

  cannot operate any mechanisms which require tight grasping or twisting of the wrist.

          6.     Mr. Longhini lives approximately 15 miles from the subject shopping center. He

  regularly goes to the Miami Springs area to shop and eat. He also goes to the Miami Springs

  area regularly in conjunction with his advocacy to ensure that he and other similarly-situated

  mobility-impaired persons have access to and are provided the full and equal enjoyment of

  public accommodations.

          7.     Mr. Longhini has been to the subject shopping center, and the tenants named

  herein, numerous times, including September 17, 2020, when he went, along with an ADA

  expert, to the Original Big Tomato Plaza as a customer, and to confirm the ADA violations on

  the property. He intends to return to the Original Big Tomato Plaza, and the tenants named

  herein, in the near future. The ADA violations set forth herein, have endangered Mr. Longhini’s

  safety, and will in the future continue to endanger his safety, until the barriers are corrected.

          8.     Defendant owns, leases, (or leases to), or operates a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 C.F.R.

  36.201(a) and 36.104. Defendant is responsible for complying with the obligations of the ADA.

          9.     The subject property, Original Big Tomato Plaza, as well as the retail stores

  located therein, is operated by private entities whose operation affect commerce and are a public

  accommodation as defined by the ADA and its implementing regulations.                               See,

  28 C.F.R. § 36.104.
                                                    2
Case 1:20-cv-24493-KMW Document 5 Entered on FLSD Docket 11/05/2020 Page 3 of 10




         10.     Doug Longhini has a realistic, credible, existing and continuing threat of

  discrimination from the Defendant’s non-compliance with the ADA with respect to the property

  as described. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

  discrimination in violation of the ADA by the Defendant. Doug Longhini desires to visit the

  subject shopping center and its tenants, not only to avail himself of the goods and services

  available at the property, but to assure himself that this property is in compliance with the ADA

  so that he and others similarly-situated will have full and equal enjoyment of the property

  without fear of discrimination.

         11.     The Defendant has discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq., as described

  in paragraph 12.

         12.     The Defendant has discriminated, and is continuing to discriminate, against the

  Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

  1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

  $500,000 or less). A preliminary inspection of the Original Big Tomato Plaza has shown that

  violations exist. These violations, that Doug Longhini has personally encountered or observed

  include, but are not limited to:

               A.        Parking

                         1)      The Plaintiff had difficulty exiting the vehicle, as designated
                                 accessible parking space access aisles are located on an excessive
                                 slope. Violation: There are accessible parking space access aisles
                                 located on an excessive slope violating Section 4.6.3 of the
                                 ADAAG and Section 502.4 of the 2010 ADA Standards, whose
                                 resolution is readily achievable.




                                                    3
Case 1:20-cv-24493-KMW Document 5 Entered on FLSD Docket 11/05/2020 Page 4 of 10




            B.     Entrance Access and Path of Travel

                   1)    The Plaintiff could not enter tenant spaces without assistance, as
                         the required level landing is not provided. Violation: A level
                         landing that is 60 inches minimum perpendicular to the doorway is
                         not provided at accessible entrances violating Section 4.13.6 and
                         Figure 25(a) of the ADAAG and Section 404.2.4 of the 2010 ADA
                         Standards, whose resolution is readily achievable.

                   2)    The Plaintiff had difficulty traversing the path of travel, as there
                         are cross slopes in excess of 2%. Violation: The path of travel
                         contains excessive cross slopes in violation of Section 4.3.7 of the
                         ADAAG and Section 403.3 of the 2010 ADA Standards, whose
                         resolution is readily achievable.

                   3)    The Plaintiff had difficulty traversing the path of travel, as it was
                         not continuous and accessible. Violation: There are inaccessible
                         routes between sections of the facility. These are violations of the
                         requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and
                         Sections 206.2.2, 303, 402 and 403, whose resolution is readily
                         achievable.

                   4)    The Plaintiff had difficulty entering tenant spaces without
                         assistance, as the required maneuvering clearance is not provided.
                         Violation: The tenant entrance doors do not provide the required
                         latch side clearance violating Section 4.13.6 of the ADAAG and
                         Section 404.2.4 of the 2010 ADA Standards, whose resolution is
                         readily achievable.

            C.     Original Big Tomato

                   1)    Access to Goods and Services

                         a)      The Plaintiff could not use the sales counter without
                                 assistance, as it is mounted too high. Violation: There are
                                 sales counters at the facility in excess of 36” high,
                                 violating Section 7.2(1) of the ADAAG and Section 904.4
                                 of the 2010 ADA Standards, whose resolution is readily
                                 achievable.

                         b)     There is seating provided at the facility that does not
                                comply with the standards prescribed in Section 4.32 of the
                                ADAAG and Sections 226 & 902 of the 2010 ADA
                                Standards, whose resolution is readily achievable.




                                           4
Case 1:20-cv-24493-KMW Document 5 Entered on FLSD Docket 11/05/2020 Page 5 of 10




                   2)    Public Restrooms

                         a)    There are permanently designated interior spaces without
                               proper signage, violating Sections 4.1.3(16) and 4.30 of the
                               ADAAG and Sections 216.2 and 703 of the 2010 ADA
                               Standards, whose resolution is readily achievable.

                         b)    The Plaintiff had difficulty using the doorknob and the
                               locking mechanism on the restroom door without
                               assistance, as they require tight grasping. Violation: The
                               restroom door has non-compliant hardware for disabled
                               patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG
                               and Sections 309.4 & 404.2.7 of the 2010 ADA Standards,
                               whose resolution is readily achievable.

                         c)    The Plaintiff had difficulty using the toilet without
                               assistance, as it is not mounted at the required distance
                               from the side wall. Violation: The water closet is mounted
                               at a non-compliant distance from the side wall, violating
                               Section 4.16.2 and Figure 28 of the ADAAG and Section
                               604.2 of the 2010 ADA Standards, whose resolution is
                               readily achievable.

                         d)    The Plaintiff could not transfer to the toilet without
                               assistance, as the grab bars are not the required length.
                               Violation: The grab bars do not comply with the
                               requirements prescribed in Section 4.16.4 and Figure 29 of
                               the ADAAG and Section 604.5 of the 2010 ADA
                               Standards, whose resolution is readily achievable.

                         e)    The Plaintiff was exposed to a cutting/burning hazard
                               because the lavatory pipes are not wrapped. Violation: The
                               lavatory pipes are not fully wrapped or insulated violating
                               Section 4.19.4 of the ADAAG and Section 606.5 of the
                               2010 ADA Standards, whose resolution is readily
                               achievable.

                         f)    The Plaintiff could not use the mirror, as it is mounted too
                               high. Violation: The mirrors provided in the restrooms are
                               in violation of the requirements in Section 4.19.6 of the
                               ADAAG and Section 603.3 of the 2010 ADA Standards,
                               whose resolution is readily achievable.




                                         5
Case 1:20-cv-24493-KMW Document 5 Entered on FLSD Docket 11/05/2020 Page 6 of 10




                         g)    The Plaintiff had difficulty opening the restroom door
                               without assistance, as the door pressure to operate the door
                               was excessive. Violation: There are doors at the facility that
                               require excessive force to open them, in violation of
                               Section 4.13.11 of the ADAAG and Section 404.2.9 of the
                               2010 ADA Standards, whose resolution is readily
                               achievable.

                  D.     Subway

                         1)    Public Restrooms

                               a)     The Plaintiff could not transfer to the toilet without
                                      assistance, as a trash can obstructed the clear floor
                                      space. Violation: The required clear floor space is
                                      not provided next to the toilet, violating Section
                                      4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211,
                                      and 604.3 of the 2010 ADA Standards, whose
                                      resolution is readily achievable.

                               b)     The Plaintiff could not transfer to the toilet without
                                      assistance, as objects are mounted less than 12”
                                      above a grab bar obstructing its use. Violation: The
                                      grab bars do not comply with the requirements
                                      prescribed in Sections 4.16.4 & 4.26 of the
                                      ADAAG and Section 609.3 of the 2010 ADA
                                      Standards, whose resolution is readily achievable.

                               c)     The Plaintiff had difficulty using the toilet without
                                      assistance, as it is not mounted at the required
                                      distance from the side wall. Violation: The water
                                      closet is mounted at a non-compliant distance from
                                      the side wall, violating Section 4.16.2 and Figure 28
                                      of the ADAAG and Section 604.2 of the 2010 ADA
                                      Standards, whose resolution is readily achievable.

                               d)     The Plaintiff was exposed to a cutting/burning
                                      hazard because the lavatory pipes are not wrapped.
                                      Violation: The lavatory pipes are not fully wrapped
                                      or insulated violating Section 4.19.4 of the ADAAG
                                      and Section 606.5 of the 2010 ADA Standards,
                                      whose resolution is readily achievable.




                                         6
Case 1:20-cv-24493-KMW Document 5 Entered on FLSD Docket 11/05/2020 Page 7 of 10




                      E.        Maintenance

                                1)      The accessible features of the facility are not maintained,
                                        creating barriers to access for the Plaintiff, as set forth
                                        herein, in violation of 28 C.F.R. 36.211.

         13.     All of the foregoing violations are also violations of the 1991 Americans with

  Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible

  Design, as promulgated by the U.S. Department of Justice.

         14.     The discriminatory violations described in paragraph 12 are not an exclusive list

  of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

  public accommodation in order to photograph and measure all of the discriminatory acts

  violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

  individuals similarly-situated, have been denied access to, and have been denied the benefits of

  services, programs and activities of the Defendant’s buildings and its facilities, and have

  otherwise been discriminated against and damaged by the Defendant because of the Defendant’s

  ADA violations, as set forth above. The individual Plaintiff, and all others similarly-situated,

  will continue to suffer such discrimination, injury and damage without the immediate relief

  provided by the ADA as requested herein. In order to remedy this discriminatory situation, the

  Plaintiff requires an inspection of the Defendant’s place of public accommodation in order to

  determine all of the areas of non-compliance with the Americans with Disabilities Act.

         15.     Defendant has discriminated against the individual by denying him access to full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of their places of public accommodation or commercial facilities in violation of

  42 U.S.C. § 12181 et seq. and 28 C.F.R. 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against the Plaintiff, and all those similarly- situated by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to
                                                  7
Case 1:20-cv-24493-KMW Document 5 Entered on FLSD Docket 11/05/2020 Page 8 of 10




  afford all offered goods, services, facilities, privileges, advantages or accommodations to

  individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

  that no individual with a disability is excluded, denied services, segregated or otherwise treated

  differently than other individuals because of the absence of auxiliary aids and services.

         16.       Plaintiff is without adequate remedy at law and is suffering irreparable harm.

  Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

  warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

         17.       Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

  fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28

  C.F.R. 36.505.

         18.       Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for its place of public

  accommodation that have existed prior to January 26, 1992, 28 C.F.R. 36.304(a); in the

  alternative, if there has been an alteration to Defendant’s place of public accommodation since

  January 26, 1992, then the Defendant is required to ensure to the maximum extent feasible, that

  the altered portions of the facility are readily accessible to and useable by individuals with

  disabilities, including individuals who use wheelchairs, 28 C.F.R. 36.402; and finally, if the

  Defendant’s facility is one which was designed and constructed for first occupancy subsequent to

  January 26, 1993, as defined in 28 C.F.R. 36.401, then the Defendant’s facility must be readily

  accessible to and useable by individuals with disabilities as defined by the ADA.

         19.       Notice to Defendant is not required as a result of the Defendant’s failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by

  Plaintiff or waived by the Defendant.
                                                    8
Case 1:20-cv-24493-KMW Document 5 Entered on FLSD Docket 11/05/2020 Page 9 of 10




         20.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to require the Defendant to alter the Original Big

  Tomato Plaza to make those facilities readily accessible to and useable by the Plaintiff and all

  other persons with disabilities as defined by the ADA; or by closing the facilities until such time

  as the Defendant cures its violations of the ADA.

         WHEREFORE, Plaintiff respectfully requests:

                 A.     The Court issue a Declaratory Judgment that determines that the

                        Defendant at the commencement of the subject lawsuit is in violation of

                        Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

                 B.     Injunctive relief against the Defendant including an order to make all

                        readily achievable alterations to the facilities; or to make such facilities

                        readily accessible to and usable by individuals with disabilities to the

                        extent required by the ADA; and to require the Defendant to make

                        reasonable modifications in policies, practices or procedures, when such

                        modifications are necessary to afford all offered goods, services, facilities,

                        privileges, advantages or accommodations to individuals with disabilities;

                        and by failing to take such steps that may be necessary to ensure that no

                        individual with a disability is excluded, denied services, segregated or

                        otherwise treated differently than other individuals because of the absence

                        of auxiliary aids and services.

                 C.     An award of attorney’s fees, costs and litigation expenses pursuant to 42

                        U.S.C. § 12205.

                 D.     Such other relief as the Court deems just and proper, and/or is allowable

                        under Title III of the Americans with Disabilities Act.
                                                  9
Case 1:20-cv-24493-KMW Document 5 Entered on FLSD Docket 11/05/2020 Page 10 of 10




                  E.    The Order shall further require the Defendant to maintain the required

                        assessable features on an ongoing basis, and to require the institution of a

                        policy that requires Defendant to maintain its accessible features on an

                        ongoing basis.

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 5th day of November, 2020 a true and correct copy of

   the foregoing was electronically filed via the Court’s CM/ECF System.

          I FURTHER CERTIFY that on this 5th day of November, 2020, a true and correct copy

   will be sent via Process Server to Defendant, Good Friends of Venezuela, Inc., by serving Luis

   Dominguez, Registered Agent 14720 SW 25th Ln. Miami, FL 33185.

                                                      Respectfully Submitted,

                                                      /s/John P. Fuller
                                                      John P. Fuller, Esq.
                                                      Florida Bar No. 0276847
                                                      Fuller, Fuller & Associates, P.A.
                                                      12000 Biscayne Blvd., Suite 502
                                                      North Miami, FL 33181
                                                      Telephone: (305) 891-5199
                                                      Facsimile: (305) 893-9505
                                                      jpf@fullerfuller.com
                                                      Attorneys for Plaintiff




                                                 10
